ORDER
This matter having been duly presented to the Court on the joint application of BERNARD J. McBRIDE, JR., and the Director of the Office of Attorney Ethics, recommending that BERNARD J. McBRIDE, JR., of DEPTFORD, who was admitted to the bar of this State in 1990, be transferred to disability inactive status in accordance with Rule 1:20-12;
And it appearing that BERNARD J. McBRIDE, JR., lacks the capacity to practice law at this time;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12 BERNARD J. McBRIDE, JR., is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that BERNARD J. McBRIDE, JR., is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that BERNARD J. McBRIDE, JR., shall comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.